t c summary opinion united_states tax_court kenneth john melikian and sharon kaye melikian petitioners v commissioner of internal revenue respondent docket no 17257-13s l filed date kenneth john melikian and sharon kaye melikian pro sese john chinnapongse and connor j moran for respondent summary opinion kerrigan judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the relevant times and all rule references are to the tax_court rules_of_practice and procedure this proceeding was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination dated date the issue for our consideration is whether respondent may proceed with the collection action as determined background petitioners resided in california when the petition was filed some of the facts are stipulated and are so found petitioners’ liabilities at issue arise from income_tax returns they filed for tax_year sec_2002 and tax years at issue on date respondent filed a notice_of_federal_tax_lien nftl and issued petitioners a letter notice_of_federal_tax_lien filing and notice of your right to hearing for the tax years at issue petitioners sent respondent a form request for a collection_due_process or equivalent_hearing which respondent received on date petitioners requested a collection_due_process cdp hearing for the tax years at issue and requested that the nftl be withdrawn because they had an installment_agreement their request for a hearing did not dispute the underlying tax_liabilities on date the settlement officer sent petitioners a letter to schedule a telephone cdp hearing for date on date the settlement officer sent petitioners a letter detailing her attempts to contact them and requesting that they submit by date information that they wanted to be considered on date the settlement officer received by facsimile a letter from petitioner husband requesting that the nftl be withdrawn and a copy of a date letter from the internal_revenue_service regarding petitioners’ installment_agreement the date letter states that e nforcement action could include filing a lien against your property on date the settlement officer held a cdp hearing with petitioner husband who raised the issues of an nftl’s being filed when there was an installment_agreement in place and also equitable_estoppel on date the settlement officer issued the notice_of_determination sustaining the nftl in deciding to sustain the nftl the settlement officer noted that petitioners had defaulted on prior installment agreements on date petitioners filed a petition raising the issue of an nftl’s being filed when there is an installment_agreement petitioners also contended that respondent should have been estopped from filing the nftl petitioners do not dispute the underlying income_tax liabilities for the tax years at issue or the settlement officer’s verification of compliance with applicable law and administrative procedure discussion sec_6320 requires the secretary to provide written notice to a taxpayer when the secretary has filed an nftl against the taxpayer’s property and property rights see sec_6321 sec_6323 additionally the secretary must notify the taxpayer of his or her right to a cdp hearing sec_6320 where the validity of the underlying tax_liability is properly in issue we review the underlying tax_liability de novo 114_tc_604 114_tc_176 in cases such as this where there is no challenge to the underlying liability the court reviews administrative determinations by the appeals_office regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite in determining abuse_of_discretion we consider whether the determination was arbitrary capricious or without sound basis in fact or law see eg 125_tc_301 aff’d 469_f3d_27 1st cir 112_tc_19 the court does not conduct an independent review and substitute its judgment for that of the settlement officer murphy v commissioner t c pincite if the settlement officer follows all statutory and administrative guidelines and provides a reasoned balanced decision the court will not reweigh the equities link v commissioner tcmemo_2013_53 at following a cdp hearing the settlement officer must determine whether to sustain the filing of the nftl in making that determination the settlement officer is required by sec_6330 to consider whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes and the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary 117_tc_183 diamond v commissioner tcmemo_2012_90 slip op pincite see also sec_6320 sec_6323 provides in general --the secretary may withdraw a notice of a lien filed under this section and this chapter shall be applied as if the withdrawn notice had not been filed if the secretary determines that-- a the filing of such notice was premature or otherwise not in accordance with administrative procedures of the secretary b the taxpayer has entered into an agreement under sec_6159 to satisfy the tax_liability for which the lien was imposed by means of installment payments unless such agreement provides otherwise c the withdrawal of such notice will facilitate the collection of the tax_liability or d with the consent of the taxpayer or the national_taxpayer_advocate the withdrawal of such notice would be in the best interest of the taxpayer as determined by the national_taxpayer_advocate and the united_states petitioners did not dispute that they had defaulted on their installment agreements respondent contends that the nftl was filed to protect the government’s interest petitioners contend that they were told that if they remained in compliance in regard to their installment_agreement an nftl would not be filed petitioners further contend that respondent was estopped from filing the nftl even though petitioner husband raised the issue of equitable_estoppel at the cdp hearing he testified that the issue was not addressed and the settlement officer appeared not to understand the concept abuse_of_discretion entering into an installment_agreement does not preclude the filing of an nftl crisan v commissioner tcmemo_2007_67 slip op pincite sec_6323 is permissive id the commissioner may withdraw an nftl pursuant to sec_6323 but respondent’s failure to do so in this case is not an abuse_of_discretion see id petitioners did not produce any evidence to support their contention that the filing of the nftl would impair their ability to pay their outstanding tax_liabilities respondent filed the nftl to protect the government’s interest the date letter states that a lien is a method of enforcement and does not state that an nftl would not be filed because there is an installment_agreement we have held that it is not an abuse_of_discretion for a settlement officer to refuse to withdraw an nftl filing because the taxpayers have an installment_agreement karakaedos v commissioner tcmemo_2012_53 on the basis of the facts presented the court holds that respondent did not abuse his discretion in sustaining the filing of the nftl equitable_estoppel equitable_estoppel is a judicial doctrine that precludes a party from denying its own representations which induced another to act to his or her detriment 98_tc_695 this court has recognized that estoppel is applied against the commissioner ‘with utmost caution and restraint ’ id quoting 67_tc_612 the taxpayer must establish the following elements before equitable_estoppel will be applied against the government a false representation or wrongful misleading silence by the party against whom estoppel is claimed an error in statement of fact and not in an opinion or statement of law ignorance of the true facts the taxpayer’s reasonable reliance on the acts or statements of the one who against whom estoppel is claimed and adverse effects suffered by the taxpayer from the acts or statements of the one against whom estoppel is claimed 104_tc_13 aff’d 140_f3d_240 4th cir estoppel requires a finding that the taxpayer relied on the government’s representations and suffered a detriment because of the reliance id the u s court_of_appeals for the ninth circuit to which an appeal in this case would lie but for sec_7463 requires the party seeking to apply the doctrine against the government to prove affirmative misconduct 1_f3d_932 9th cir affirmative misconduct requires ‘ongoing active misrepresentations’ or a ‘pervasive pattern of false promises’ as opposed to an isolated act of misinformation id pincite quoting 911_f2d_324 9th cir regardless of whether petitioner husband was able to fully discuss this issue at his cdp hearing there was no affirmative misconduct petitioners suffered no detriment that is legally recognizable see fincourt b shelton pc v commissioner tcmemo_2013_273 petitioners did not change a position to their detriment see reuben v commissioner tcmemo_2001_ accordingly we hold that equitable_estoppel should not be applied against respondent we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
